[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 04-15972
                          Non-Argument Calendar
                        ________________________

                          Agency No. A79-665-883

XUE FANG OU YANG,


                                                                     Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________
                              (September 12, 2005)


Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Xue Fang Ou Yang, proceeding pro se, petitions for review of the Board of
Immigration Appeal’s (“BIA”) denial of her motion for reconsideration of the

BIA’s denial of her motion to reopen her case, after the BIA affirmed without

opinion the Immigration Judge’s (“IJ”) decision that petitioner did not qualify for

asylum or withholding of removal under the Immigration and Naturalization Act

(“INA”), and withholding of removal under the United Nations Convention

Against Torture and Other Cruel, Inhuman and Degrading Treatment or

Punishment (“CAT”). See INA §§ 208(a)(1), 241(b)(3); 8 U.S.C. §§ 1158(a)(1),

1231(b)(3), 8 C.F.R. § 208.16(c). Petitioner challenges the IJ’s decision to deny

her asylum application, the BIA’s decision adopting the IJ’s decision, the BIA’s

denial of her motion to reopen her case, and the BIA’s denial of her motion for

reconsideration of the denial of her motion to reopen. She argues that the IJ erred

in finding that she lacked credibility, that she suffered no past persecution, and that

she has no fear of future persecution. Because petitioner’s removal proceedings

commenced after April 1, 1997, the effective date of IIRIRA, this case is governed

by the permanent provisions of the INA, as amended by IIRIRA. Gonzalez-

Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We review the

denial of a motion for reconsideration for an abuse of discretion. Assa'ad v. U.S.

Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). The BIA abuses its discretion

when its decision “provides no rational explanation, inexplicably departs from

established policies, is devoid of any reasoning, or contains only summary or
                                           2
conclusory statements.” Mickeviciute v. INS, 327 F.3d 1159, 1162 (10th Cir. 2003)

(quotation omitted).

      After the BIA has affirmed an IJ’s order of removal, the alien may seek

reconsideration on the ground that the BIA has made a legal or factual error, see

INA § 240(c)(6); 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1), or may move to

have the BIA, in its discretion, reopen the removal proceedings for the submission

of new evidence, see INA § 240(c)(7); 8 U.S.C. § 1229a(c)(7); 8 C.F.R.

§ 1003.2(c)(1). “A motion to reopen proceedings shall not be granted unless it

appears to the Board that evidence sought to be offered is material and was not

available and could not have been discovered or presented at the former hearing.”

8 C.F.R. § 1003.2(c)(1). A motion for reconsideration must specify the errors of

law or fact in the previous order and be supported by pertinent authority. 8 U.S.C.

§ 1229a(c)(6)(C). Motions to reconsider are disfavored, especially in a deportation

proceeding, “where, as a general matter, every delay works to the advantage of the

deportable alien who wishes merely to remain in the United States.” INS v.

Doherty, 502 U.S. 314, 323, 112 S. Ct. 719, 724-25, 116 L. Ed. 2d 823 (1992)

(discussing motions to reopen).

       Under the INA, a petitioner has 30 days from the date of the final order of

removal to seek review in this Court and the filing deadline is not suspended or

tolled by filing a motion to reopen. INA § 242(b)(1), 8 U.S.C. § 1252(b)(1);
                                          3
Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005).

      We conclude from the record that we do not have jurisdiction to review the

BIA’s orders affirming the IJ’s denial of asylum relief or denying petitioner’s

motion to reopen because the petition for review was filed more than 30 days after

these judgments became final. Moreover, the BIA did not abuse its discretion in

denying petitioner’s motion to reconsider the BIA’s denial of her motion to reopen

her asylum case because her motion for reconsideration did not show any error of

law or fact in the BIA’s denial of her motion to reopen, but merely restated the

arguments made in her motion to reopen. Accordingly, we dismiss the petition for

review in part and deny it in part.

      PETITION DISMISSED IN PART; DENIED IN PART




                                          4